DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fred Dorchak on 2/25/2021.

The application has been amended as follows: 

	Claim 1 (Currently Amended): A method for the surface compaction and calibration of a sintered component, according to which the sintered component is moved along an axis from a first die opening in the direction of a second die opening of a die opposite the first die opening along the axis,
	wherein the sintered component during this movement passes through a plurality of die sections of the die and in this way a surface area of the sintered component is compacted, whereby in a pressing direction an inner diameter of the consecutive die sections decreases and the individual die sections are arranged such that a following die section of the plurality of die sections respectively directly adjoins the corresponding die section which precedes it in the pressing direction, and after the surface compaction at the last die section with decreasing inner diameter there is a relaxation of the sintered component in a relief section directly adjoining the last die section, wherein the relief 
	wherein the sintered component is calibrated in the relief section, whereby an inner contour of said relief section corresponds with an intended contour with nominal dimensions of the sintered component,
	wherein the relief section has an inner diameter which is greater by at least 0.02% than the inner diameter of the last die section with the smallest inner diameter and is not greater than the inner diameter of the first die opening, wherein the sintered component comprises a first edge and a second edge opposite the first edge in the pressing direction, which are formed at transitions between an end face applicable against the die sections and axial end surfaces of the sintered component, and
	wherein the first edge and the second edge of the sintered component are faceted before being introduced into the die.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the claimed invention. Applicant’s invention requires the compact to be sintered and the edges to be faceted before introduction into the die. The prior art of Schmid (US 2011/0132057) is the closest prior art, teaching compacting the surface of a sintered part using a die that meets the claimed limitations. However, Schmid does not teach faceted edges. While Bewlay (US 5,631,029) taught faceted edges, the edges were for powder compacts and not for sintered components. Therefore, the invention is considered novel in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
US 2013/026681 also teaches a powder compact which is not yet sintered; US 2013/0129558 teaches surface compaction but uses a screw-type die and does not teach faceting. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C JONES whose telephone number is (571)272-0468.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMY C JONES/               Examiner, Art Unit 1734                  
                                                                                                                                                                       /ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736